Citation Nr: 0935664	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-41 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's symptoms of PTSD have been generally 
moderate in degree, resulting is social impairment but with 
good occupational functioning.

2.  The Veteran's PTSD has not been shown by the competent 
medical evidence of record to result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
November 2004 
letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by him and what information and evidence 
will be obtained by VA.  An October 2007 letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The October 2007 letter and an April 2008 
letter also advised the Veteran of what is needed to support 
his claim for a higher evaluation.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) 

notice no longer required because the purpose that the notice 
is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; 
see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because 
the notice that was provided before service connection was 
granted was sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument in support of his claim.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability has been rated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective August 10, 2004.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2008).

Turning to the evidence, the record shows that the Veteran 
visited the Northbay Vet Center in October 2004.  On that 
occasion, he reported symptoms such as intrusive thoughts, 
irritability, anxiety reactions, depressed mood, anger 
outbursts, sleep disturbances, self-imposed isolation, and 
avoidance of social contacts (family and former friends).  He 
requested treatment options at that time, and it was noted 
that he would consider engaging in clinical treatment at a 
New York Vet Center upon returning home.  In November 2004, 
the Veteran telephoned the Northbay Vet Center and reported 
symptoms such as continued difficulty with anger management, 
isolation, problems with relaxing and socializing around 
other people, and avoidance of intimate connections.  He was 
assessed as being depressed and having pressured speech, and 
he was encouraged to contact his local Vet Center.

The Veteran underwent a VA psychiatric examination in 
December 2004.  On 
that occasion, he reported the following PTSD symptoms: 
intrusive recollections 
of his Vietnam experiences; distressing dreams approximately 
once per week; 
poor memory of his Vietnam experiences; anhedonia; feeling 
detached and estranged from even those close to him; 
increased irritability and anger; extreme hypervigilance; 
anxiety; isolation; and dysthymic mood.  He also reported a 
number of symptoms of depression: depressed mood; complete 
loss of interest in any pleasurable activities; fatigue; loss 
of memory; and feelings of hopelessness 
about his future.  He noted that he had no memory of 
occasions of waking up in 
the middle of the night sweating with great anxiety after he 
returned home from the service, but his mother would tell him 
that he did this.  The Veteran stated his belief that the 
increasing media coverage of the war in Iraq had 
significantly contributed to his current psychiatric 
symptoms.  He revealed that he was in a 15-year relationship 
with his current girlfriend, but admitted that he would 
prefer to be 
alone and that he increasingly liked to be by himself.  He 
also stated that, while 
he had had some friends and acquaintances over the past 30 
plus years, he had 
no real friends.  The Veteran expressed his belief that his 
inability to make and maintain friendships and romantic 
relationships may be a consequence of his PTSD symptoms.  Of 
note, however, he did report that his parents were strict 
when he was growing up and that he did not do much 
socializing as a child.

At his December 2004 examination, it was noted that the 
Veteran was on no medications, and he did not have any of the 
following: current sleep impairment or appetite impairment; 
suicidal or homicidal ideation; or perceptual disturbances.  
A mental status evaluation reflected that he was dressed and 
groomed appropriately, cooperative, polite, alert, and fully 
oriented, with good eye contact, unremarkable motor function, 
normal speech, full and appropriate affect, logical and goal-
directed thought process, normal thought content, intact 
memory for recent and remote events (despite his own report 
of having significant memory impairment for his Vietnam 
experiences), and good insight and judgment capacity.  It was 
noted that the Veteran had been working for the United Parcel 
Service for almost 34 years.  It was also noted that, while 
he had never married or had children, he expressed that he 
did want to get married and have children and that he had had 
a number of romantic relationships over the years.  As noted 
above, he reported currently being in a 15-year relationship 
with a girlfriend, and at present he was living alone.  He 
cited the following interests, despite his loss of pleasure 
and fulfillment in activities over the past two or three 
years: going to the bar on weekends for camaraderie, watching 
sports on television, listening to jazz, going to a jazz 
concert every now and then, and reading.

The December 2004 examiner diagnosed the Veteran with chronic 
PTSD and depressive disorder not otherwise specified, and 
assigned a GAF score of 65.  The examiner classified the 
Veteran's psychiatric incapacity as moderate, and stated 
that the Veteran seemed to be functioning poorly 
interpersonally and socially, but seemed to be functioning 
well at work.  As evidenced by the Veteran maintaining 
employment at the same company for over 30 years since his 
return from service, the examiner concluded that his 
psychiatric symptoms seemed to not have played a significant 
role in his ability to maintain employment.  However, the 
examiner opined that the disturbances in the Veteran's 
interpersonal and social functioning were significant and 
that such interference could be tied directly to his 
psychiatric symptoms.

In January 2005, the Veteran telephoned the Northbay Vet 
Center and reported having difficulties with recurrent 
depressive episodes as well as sleep disturbances.  He was 
assessed as being depressed, agitated, and frustrated, and he 
was referred to his local Vet Center for assistance and 
treatment.  In March 2005, the Veteran once again telephoned 
the Northbay Vet Center to discuss the challenges of his 
mental health symptom management.  He was assessed as being 
agitated and frustrated, and he was instructed to contact the 
Vet Center as needed.

The Veteran presented for a psychiatric assessment at the 
Northbay Vet Center in June 2005.  On that occasion, he 
reported the following symptoms: anger; sleep disturbances; 
recurrent nightmares regarding traumatic combat events; 
difficulty with relaxing; difficulty with developing and 
maintaining intimate social contacts and relationships; 
problems with authority figures; involvement in self-
defeating behaviors; outbursts of rage; isolation; 
depression; and intrusive thoughts regarding his experiences 
in Vietnam.  The Veteran also stated that he had not been 
able to actualize his full employment and professional 
potential since returning from military duty in Vietnam.  He 
was diagnosed with PTSD and depression, with a GAF score of 
48.  It was noted that the Veteran could benefit 
significantly from individual and focus group therapy, 
concurrent with a psychoactive medication regime, and he was 
encouraged to seek such treatment at a local Vet Center or VA 
Medical Center near his home in New York City.

Pursuant to the Board's October 2007 remand, the Veteran 
underwent another VA psychiatric examination in June 2009.  
On that occasion, he reported the following symptoms: 
repeated disturbing memories, thoughts, or images of 
stressful military experiences about two times per week; 
disturbing dreams about once per week; vivid flashbacks 
(especially after watching the news); avoidance of talking 
about the military; significant difficulty remembering 
important parts of his stressful military experience; 
significant loss of interest and pleasure in activities; 
feeling distant and cut off from people; significant 
irritability; hypervigilance; blasé and dysphoric mood; guilt 
and feelings of worthlessness; isolation and detachment; 
restricted range of affect; and some memory difficulties.  He 
also reported difficulty with sleep, but associated this with 
his diabetes.  The Veteran stated that he preferred to be 
alone and away from everyone.  He again reported having no 
friends, but rather just acquaintances (mainly work friends 
who he saw only on the job), as well as his lack of memory 
regarding nighttime awakenings following his return home from 
service.  He also reported that he did not remember a lot of 
his childhood, and he thought this was due to his time in 
Vietnam.

At his June 2009 examination, it was noted that the Veteran 
was on no medications and had not sought any psychiatric 
treatment (other than the isolated visits and telephone calls 
outlined above).  He did not have any of the following: 
feeling jumpy or easily startled (despite what he said others 
might say about him being 
this way); concentration difficulty; suicidal ideation or 
attempts; or psychotic experiences such as auditory and 
visual hallucinations.  A mental status evaluation reflected 
that he was well-groomed, polite, cooperative, alert, and 
generally oriented (despite incorrectly naming the current 
day of the week), with fairly good eye contact, unremarkable 
motor function, normal speech, full and appropriate affect; 
intact thought content, and relatively good insight and 
judgment (despite a reportedly naïve quality in the way he 
presented).  His memory difficulties were evident during the 
mental status evaluation.  It was noted that the Veteran had 
been working for the United Parcel Service for almost 39 
years, that he planned to work for another two to three 
years, that his current work performance and attendance were 
both good, and that he enjoyed work and denied any current 
problems there.  It was also noted that he had never married 
or had children, but that he was still with his girlfriend of 
15 years and saw her two times every two weeks or so.  At 
present, he was living alone and expressed that he did not 
want to live with his girlfriend.  He reported that he still 
went to high school reunions and that he had a friend in 
California.  He stated that he recently visited his mother 
and sister and that he had good relationships with his 
mother, sister, and brother, visiting them two times per year 
and talking on the phone with all of them on a weekly basis.  
He cited the following interests: watching the news, reading 
the newspaper, going to a bar on the weekends, going to 
concerts occasionally, and taking his girlfriend to the 
movies sometimes.  The Veteran reported good self-care with 
his activities of daily living.  He admitted wondering 
whether he should go back and try to complete college, since 
not doing so before was a disappointment for him.  The 
Veteran stated that he did not think he needed psychiatric 
counseling, but he did accept information for a referral and 
made an appointment at the New York VA Medical Center's PTSD 
clinic.  He admitted that he could have loving feelings for 
people close to him, though he stated that he preferred to be 
alone and feel distant in relationships.

The June 2009 examiner diagnosed the Veteran with PTSD and 
depression not otherwise specified, and assigned a GAF score 
of 58.  While acknowledging that the Veteran's symptoms 
appeared to have progressed somewhat since his December 2004 
examination, the examiner still classified the Veteran's 
overall psychiatric incapacity as moderate.  The examiner 
stated that the Veteran's PTSD symptoms had significantly 
impacted his social and interpersonal functioning, but such 
symptoms appeared not to have significantly affected his 
work.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's PTSD is appropriately evaluated as 30 percent 
disabling since the effective date of service connection on 
August 10, 2004.  The competent medical evidence of record 
demonstrates that the Veteran's symptoms of PTSD have been 
moderate in degree, and that his disability has not been 
productive of any of the following symptoms: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; or 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

While the Board acknowledges that a GAF score of 48 was 
assigned in June 2005, such an assessment was based solely on 
the Veteran's subjective report of his own symptomatology, as 
no mental status evaluation was conducted on that occasion.  
Thus, objective evidence supporting the assigned GAF score 
was not indicated.  Moreover, it is significant to reiterate 
that the Rating Schedule does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130 (2008).

Additionally, the Board acknowledges the Veteran's memory 
impairment regarding specifics subjects (such as his 
childhood and Vietnam experiences).  As shown 
by the record, however, at no point has his memory impairment 
been shown to impact his occupational or social functioning.  
The Board also acknowledges the Veteran's significant 
difficulties with establishing and maintaining effective 
social relationships.  However, the Veteran himself stated 
that he was capable of having loving feelings for people 
close to him, but he preferred to be alone.  In addition, the 
record shows that he has been involved in a relationship with 
a girlfriend for 
at least 15 years, that he socializes with acquaintances on 
occasion, that he has a friend in California, and that he 
maintains regular communication with his family members.  In 
any event, an evaluation for PTSD cannot be based solely on 
social impairment.  38 C.F.R. § 4.126 (2008)

In summary, the Board concludes that the Veteran's PTSD has 
been adequately 
addressed by the 30 percent evaluation already assigned under 
Diagnostic Code 9411 since the effective date of service 
connection on August 10, 2004.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

The Board has considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


